



Exhibit 10(vv)


ARCONIC INC.
2013 ARCONIC STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
CHIEF EXECUTIVE OFFICER INITIAL EQUITY AWARD
Grant Date: January 19, 2018
The terms and conditions of this Stock Option Award Agreement are authorized by
the Compensation and Benefits Committee of the Board of Directors. The Stock
Option award is granted to the Participant under the 2013 Arconic Stock
Incentive Plan, as amended and restated and as may be further amended from time
to time (the “Plan”). Terms that are defined in the Plan have the same meanings
in the Award Agreement.
NOTE: To avoid cancellation of the Stock Option, the Participant must
affirmatively accept the Stock Option and the terms of this Award Agreement
within 6 months of the grant date, as set forth in paragraph 40 of the Award
Agreement.
General Terms and Conditions
1. The Stock Option award is subject to the terms and conditions set forth in
the Participant’s account at Merrill Lynch’s
OnLine® website www.benefits.ml.com, the provisions of the Plan and the Award
Agreement. If the Plan and the Award Agreement are inconsistent, the provisions
of the Plan will govern. Interpretations of the Plan and the Award Agreement by
the Committee are binding on the Participant and the Company.
2. The exercise price (or option price) of the Stock Option is 100% of the fair
market value per Share on the date of grant, unless the Participant’s account at
Merrill Lynch’s OnLine® website www.benefits.ml.com, specifies a higher exercise
price.
3. The expiration date of a Stock Option is ten years after the date of grant.
Vesting and Exercisability
4. The Stock Option vests in full on the fourth anniversary of the grant date.
5. Except as provided in paragraph 7, once vested, a Stock Option may be
exercised until its expiration date, as long as the Participant remains an
active employee of the Company or a Subsidiary. As an administrative matter, the
vested portion of this Stock Option may be exercised only until the close of the
New York Stock Exchange on the expiration date or such earlier termination date
set forth in paragraph 7 or, if such date is not a business day on the New York
Stock Exchange, the last business day before such date. Any later attempt to
exercise the Stock Option will not be honored. The Participant is solely
responsible for any election to exercise the Stock Option, and the Company has
no obligation to provide notice to the Participant of any matter, including, but
not limited to, the date the Stock Option terminates. Neither the Company nor
any Subsidiary has any liability in the event of the Participant’s failure to
timely exercise any vested Stock Option prior to its expiration.
6. Except as provided in paragraph 7:
•
as a condition to exercise of a Stock Option, a Participant must remain an
active employee of the Company or a Subsidiary until the date the option vests;
and

•
if the Participant’s employment with the Company (including its Subsidiaries)
terminates prior to the vesting date of the Stock Option, the Stock Option is
forfeited and is automatically canceled.



1

--------------------------------------------------------------------------------





7. The following are exceptions to the vesting and exercisability rules:  
•
Death or Disability: a Stock Option held by a Participant, who dies while an
Employee or who is permanently and totally disabled while an Employee, is not
forfeited but vests in accordance with the original vesting date. In the case of
a Participant who dies while an Employee, any Stock Option that is vested must
be exercised by a legal representative or beneficiary on the earlier of five
years from the date of death or the original expiration date of the Stock
Option. In the case of a Participant who is permanently and totally disabled
while an Employee, any Stock Option that is vested must be exercised on the
earlier of five years from the date of such disability or the original
expiration date of the Stock Option.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.
•
Change in Control: a Stock Option vests if a Replacement Award is not provided
following certain Change in Control events, as described in the Plan.

•
Divestiture: if a Stock Option is held by a Participant who is to be terminated
from employment with the Company or a Subsidiary as a result of a divestiture of
a business or a portion of a business of the Company and the Participant either
becomes an employee of (or is leased or seconded to) the entity acquiring the
business on the date of the closing, or the Participant is not offered
employment with the entity acquiring the business and is terminated by the
Company or a Subsidiary within 90 days of the closing of the sale, then, at the
discretion of the Committee:

◦
To the extent unvested, the Stock Option will continue to vest under the
original vesting schedule and once vested, will be exercisable until the earlier
of the original expiration date of the Stock Option or two years from the date
the Participant’s employment with the Company or a Subsidiary has been
terminated; and

◦
To the extent vested, the Stock Option will remain exercisable until the earlier
of the original expiration date of the Stock Option or two years from the date
the Participant’s employment with the Company or a Subsidiary has been
terminated.

For purposes of this paragraph, employment by “the entity acquiring the
business” includes employment by a subsidiary or affiliate of the entity
acquiring the business; and “divestiture of a business” means the sale of assets
or stock resulting in the sale of a going concern. “Divestiture of a business”
does not include a plant shut down or other termination of a business.
•
Termination of Employment: if a Stock Option is held by a Participant whose
employment with the Company (including its Subsidiaries) is terminated for any
reason other than those described above in this paragraph 7, the Stock Options,
if unvested, will be forfeited on the date of termination of employment, and if
vested, will remain exercisable for 90 days after the date employment is
terminated.

Option Exercise and Payment of Exercise Price
8. A vested, exercisable option is exercised when a signed notification of
exercise is received by Merrill Lynch’s OnLine® website www.benefits.ml.com.
9. Payment in full of the exercise price of a Stock Option is due on the
exercise date. Payment of the option exercise price may be made:
•
in cash (including a “broker-assisted cashless exercise” described in the next
paragraph); or

•
by the delivery or presentation of Shares that have an aggregate fair market
value on the date of exercise, which, together with any cash payment, equals or
exceeds the Stock Option exercise price.



2

--------------------------------------------------------------------------------





10. A Participant may elect to pay the cash exercise price of the option through
a “broker-assisted cashless exercise,” using Merrill Lynch’s
OnLine® website www.benefits.ml.com. On or prior to the exercise date, the
Participant must deliver the Participant’s instruction directing and obligating
the broker to (a) sell Shares (or a sufficient portion of the Shares) acquired
upon exercise of the option and (b) remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding
resulting from the exercise. Such proceeds are due not later than the third
trading day after the exercise date.
11. Shares owned by a Participant include (a) those registered in the
Participant’s name (or registered jointly with another person), (b) those held
in a brokerage account owned by the Participant individually or jointly with
another person, and (c) those held in a trust, partnership, limited partnership
or other entity for the benefit of the Participant individually (or for the
benefit of the Participant jointly with another person). Notwithstanding the
foregoing, Shares owned by a Participant do not include Shares held in any
qualified plan, IRA or similar tax deferred arrangement or Shares that are
otherwise subject to potential accounting limitations regarding their use in
stock swap transactions. The Company may require verification or proof of
ownership or length of ownership of any shares delivered in payment of the
exercise price of an option.
Taxes
12. All taxes required to be withheld under applicable tax laws in connection
with the Stock Option must be paid by the Participant immediately upon exercise
(or at the time of any other relevant taxable event).
13. The Company may satisfy applicable tax withholding obligations by any of the
means set forth in Section 15(l) of the Plan, except that the Company shall not
have discretion to withhold Shares from any Shares deliverable upon exercise for
as long the Participant is subject to the short-swing profit rules of
Section 16(b) of the Securities Exchange Act of 1934, as amended. Withholding
taxes in the United States include applicable income taxes, federal and state
unemployment compensation taxes and FICA/FUTA taxes.
14. The amount of taxes that may be paid by a Participant may be determined by
applying the minimum rates or, to the extent permitted under applicable
accounting principles, up to the maximum individual tax rate for the applicable
tax jurisdiction required by applicable tax regulations.
15. The Participant acknowledges that neither the Company nor any Subsidiary has
made any representation or given any advice to the Participant with respect to
taxes.
Beneficiaries
16. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Stock Options that are unexercised at the
time of the Participant’s death. All beneficiary designations will be on a
beneficiary designation form approved for the Plan. Copies of the form are
available from the Communications Center on Merrill Lynch’s Benefits OnLine®
www.benefits.ml.com.
17. Beneficiary designations on an approved form will be effective at the time
received by Merrill Lynch’s OnLine® website www.benefits.ml.com. A Participant
may revoke a beneficiary designation at any time by written notice to Merrill
Lynch’s OnLine® website www.benefits.ml.com or by filing a new designation form.
Any designation form previously filed by a Participant will be automatically
revoked and superseded by a later-filed form.
18. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.
19. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Stock Option prior to the death of the Participant who designated such
beneficiary.
20. Unless the Participant indicates on the form that a named beneficiary is to
receive unexercised options only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled and
required to join in the exercise of the option. Unless otherwise indicated, all
such beneficiaries will have an equal, undivided interest in all such Stock
Options.


3

--------------------------------------------------------------------------------





21. Should a beneficiary die after the Participant but before the option is
exercised, such beneficiary’s rights and interest in the option award will be
transferable by last will and testament of the beneficiary or the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a stock option award, nor will any person
claiming on behalf of such individual. Unless otherwise specifically indicated
by the Participant on the beneficiary designation form, beneficiaries designated
by class (such as “children,” “grandchildren” etc.) will be deemed to refer to
the members of the class living at the time of the Participant’s death, and all
members of the class will be deemed to take “per capita.”
22. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Stock Options that are unexercised at the
time of death of the Participant will be transferred to the Participant’s legal
heirs pursuant to the Participant’s last will and testament or by the laws of
descent and distribution and may be exercised by the legal heirs as set forth in
paragraph 7.
Transferable Options
23. Upon approval of, and subject to such requirements as may be imposed by, the
Company, vested Stock Options may be transferred to one or more immediate family
members, individually or jointly. A trust, each of whose beneficiaries is the
Participant or an immediate family member, will be deemed to be a family member
for purposes of these rules.
24. Any permitted transfer of Stock Options shall be effective on the date
written notice thereof, on a form approved for this purpose, is received. Copies
of the form are available from the Communications Center on Merrill Lynch’s
Benefits OnLine® website www.benefits.ml.com. As a condition to transfer, the
Participant shall agree to remain responsible to pay the applicable taxes due in
relation to the option. The Participant or the Participant’s estate will be
required to provide sufficient evidence of ability to pay such taxes upon the
Company’s request.
25. A transfer shall be irrevocable; no subsequent transfer by the transferee
shall be effective. Notwithstanding the foregoing, a transferee shall be
entitled to designate a beneficiary in accordance with the provisions of
paragraphs 16 through 22 above. Except where a beneficiary has been designated,
in the event of death of the transferee prior to option exercise, the
transferee’s option will be transferable by last will and testament or the laws
of descent and distribution.
26. Except as modified by the provisions of paragraphs 23 through 25, all terms
applicable to option exercises by Participants are applicable to exercises by
transferees. The Plan administrator may make and publish additional rules
applicable to exercises by transferees not inconsistent with these provisions.
Adjustments
27. In the event of an Equity Restructuring, the Committee will equitably adjust
the Stock Option as it deems appropriate to reflect the Equity Restructuring,
which may include (i) adjusting the number and type of securities subject to the
Stock Option; and (ii) adjusting the terms and conditions of the Stock Option,
including the exercise price. The adjustments provided under this paragraph 27
will be nondiscretionary and final and binding on all interested parties,
including the affected Participant and the Company; provided that the Committee
will determine whether an adjustment is equitable.
Repayment/Forfeiture
28. Notwithstanding anything to the contrary herein, pursuant to Section 15(e)
of the Plan the Committee has full power and authority, to the extent permitted
by governing law, to determine that a Stock Option will be canceled or suspended
at any time prior to a Change in Control: (i) if the Participant, without the
consent of the Committee, while employed by the Company or a Subsidiary or after
termination of such employment, becomes associated with, employed by, renders
services to or owns any interest (other than an interest of up to 5% in a
publicly traded company or any other nonsubstantial interest, as determined by
the Committee) in any business that is in competition with the Company or any
Subsidiary; (ii) in the event of the Participant’s willful engagement in conduct
which is injurious to the Company or any Subsidiary, monetarily or otherwise;
(iii) in the event of an Executive Officer’s misconduct described in
Section 15(f) of the Plan; or (iv) in order to comply with applicable laws as
described in Section 15(h) of the Plan.


4

--------------------------------------------------------------------------------





Further, as an additional condition of receiving the Stock Option, the
Participant agrees that the Stock Option and any benefits or proceeds the
Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company to the extent required (i) under the terms of any
recoupment or “clawback” policy adopted by the Company to comply with applicable
laws or with the Company’s Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Agreement without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Stock Option for any reason (including without limitation by
reason of a financial restatement, mistake in calculations or administrative
error), all as determined by the Committee, then the Participant shall be
required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
29. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Agreement, no Shares purchased upon exercise of the
Stock Option, and no certificate representing all or any part of such Shares,
shall be issued or delivered if, in the opinion of counsel to the Company, such
issuance or delivery would cause the Company to be in violation of, or to incur
liability under, any securities law, or any rule, regulation or procedure of any
U.S. national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or a Subsidiary.
30. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the Stock
Option shall have been duly exercised to purchase such Shares in accordance with
the provisions of the Award Agreement.
31. Notices. Any notice required or permitted under the Award Agreement shall be
in writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.
32. Severability and Judicial Modification. If any provision of the Award
Agreement is held to be invalid or unenforceable under the applicable laws of
any country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Agreement and all other provisions shall remain valid and
enforceable.
33. Successors. The Award Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
34. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
35. Waiver. A waiver by the Company of breach of any provision of the Award
Agreement shall not operate or be construed as a waiver of any other provision
of the Award Agreement, or of any subsequent breach by the Participant or any
other Participant.
36. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.


5

--------------------------------------------------------------------------------





37. Governing Law and Venue. As stated in the Plan, the Stock Option and the
provisions of the Award Agreement and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of New York, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Stock Option will be
exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).
38. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
39. Entire Agreement. The Award Agreement and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award
40. As permitted by Section 15(c) of the Plan, receipt of this Award of Stock
Options is subject to the Participant’s acceptance of the Stock Option and the
terms of this Award Agreement and the Plan through Merrill Lynch’s
OnLine® website www.benefits.ml.com and/or through such other procedures as may
be required by the Company (Participant’s “Acceptance”). To avoid forfeiture of
the Stock Option award, the Participant must provide such Acceptance within 6
months of the grant date of the Stock Option. The date as of which the
Participant’s Stock Option shall be forfeited, if the Participant has not
provided such Acceptance, will generally be set forth in the Participant’s
account at Merrill Lynch’s OnLine® website. If the Participant does not provide
Acceptance within this 6 month period, the Award of Stock Options will be
cancelled in accordance with any administrative procedures adopted under the
Plan.




6